Citation Nr: 1404414	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Barbier, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986 and from March 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that the Veteran should be rescheduled for a Travel Board hearing.

On his VA Form 9, dated in June 2010, the Veteran indicated that he wanted a Board hearing at a local VA office before a member, or members, of the Board.  Accordingly, the Veteran was scheduled for a Travel Board hearing on December 8, 2011.  The RO received a letter from the Veteran dated November 28, 2011 indicating that he was having transportation issues and would not be able to attend the scheduled hearing but hoped to have his vehicle repaired by February 2012.  The Veteran's request to reschedule the hearing was granted, according to a handwritten note on his letter, and another hearing was scheduled for March 22, 2012.  On March 6, 2012, the Veteran submitted a statement indicating he was still having transportation issues.  The Veteran stated, "I am renouncing my review claim for now."  Accordingly, the Veteran did not appear for his March 22, 2012 hearing, and the matter was certified to the Board.  

In a January 2014 statement, the Veteran noted that his March 6, 2012 statement was simply a request to have his hearing rescheduled due to his transportation issues and was "worded in error."  He noted that he still wished to have a hearing and to pursue his claim for benefits.  

As a general rule, when a Veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  However, requests for a change in a Travel Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  Id.  Such requests must be in writing and must show good cause why a new hearing date is necessary.  Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or his representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id.  

In this case, the Veteran submitted his statement two weeks prior to his scheduled hearing and provided good cause for requesting a new hearing date.  While his written statement was not a clear request for a rescheduled hearing, the Veteran has nonetheless indicated a desire to be afforded the opportunity to appear before a member of the Board and present testimony and evidence.  Given this desire and the fact that he contacted the RO prior to his scheduled hearing, the Board finds that the Veteran should be rescheduled for a Travel Board hearing.  

Therefore, a remand is in order, as the RO schedules Travel Board hearings between the RO and the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


